Citation Nr: 0510693	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-37 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension on a 
secondary basis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  On his VA Form 9 dated in November 2003, the 
veteran stated that he was claiming service connection for 
hypertension as secondary to service-connected PTSD.  
Although the RO adjudicated the service connection claim 
narrowly as secondary to diabetes mellitus, type II, service 
connection on a secondary basis extends to any service-
connected disability.  See 38 C.F.R. § 3.310(a).  As the 
veteran claimed service connection for hypertension as 
secondary to his service-connected PTSD, this is the matter 
before the Board.

The veteran was scheduled to testify at a Travel Board 
hearing on August 11, 2004, but failed to appear.  The 
veteran filed a motion to reschedule the hearing on August 9, 
2004, but this motion was denied, as good cause was not shown 
pursuant to 38 C.F.R. § 20.704 (c) (2004).


FINDING OF FACT

The competent and most probative medical evidence of record 
shows that the veteran's hypertension is related to service-
connected PTSD.


CONCLUSION OF LAW

Hypertension is proximately due to service-connected PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2002, the RO received medical evidence addressing 
whether hypertension was related to service-connected PTSD.  
The receipt of this medical evidence was accepted as the date 
of receipt of the service connection claim for hypertension 
on a secondary basis.  See  38 C.F.R. § 3.157(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.   Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service connection may be granted for a 
disability, which is proximately due to or the result of a 
service-connected disease or injury.  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).
 
The RO granted service connection for PTSD in September 1992.  

The veteran also has a current hypertension disability.  
Hypertension was reported on VA medical records dated in 
January 2001 and May 2001.  An August 2001 VA examination 
report shows a diagnosis of hypertension, with an initial 
diagnosis in about 1988.

As the record shows the veteran is service-connected for PTSD 
and has a current hypertension disability, the determinative 
question becomes whether there is a relationship between the 
two disabilities.   

On an August 2001 VA medical examination report, the examiner 
stated that it was possible that the veteran's chronic PTSD 
was responsible for his hypertension.  He noted that it was 
unlikely that the veteran's PTSD was solely responsible for 
the hypertension, but went on to state that he knew of no 
examination or technique, which could discern how much of the 
hypertension was caused by PTSD.  Upon reviewing the 
veteran's medical history, the examiner found no other 
history of cardiac disease, and noted that he was 100 percent 
service-connected for PTSD.  He also noted that the veteran 
had several, what appeared to be, panic attacks while in the 
hospital with quite elevated blood pressure and heart rate 
during these episodes.  

The medical evidence need not show that the service-connected 
disability is the sole cause of the present condition to 
establish secondary service connection, but rather that it is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  As, the examiner is 
relating the veteran's hypertension as proximately due to his 
service-connected PTSD, this is sufficient evidence of a 
relationship between the two disabilities.  There is no other 
medical evidence of record addressing the etiology of the 
veteran's hypertension.

Therefore, based on the medical evidence of record, the Board 
resolves all doubt in favor of the veteran and finds that 
service connection for a hypertension, as secondary to 
service-connected PTSD is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the VCAA, would 
not be justified.




ORDER

Entitlement to service connection for hypertension, as 
secondary to service-connected PTSD is granted, subject to 
the rules and payment of monetary benefits.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


